I concur in the result, in view of the presumption properly indulged in favor of the trial court's finding of facts.
But I think it highly important to call attention to the proposition of law, conceded in the opinion, on the authority of Shepherd v. Sartain, 185 Ala. 439, 455, 64 So. 57.
To state the proposition in the concrete, it is held that if a citizen of any county in Alabama fails to keep up his poll tax payments while a resident of that county, and then removes to and becomes a resident citizen of Jefferson County, duly registers as a voter in Jefferson County, he cannot pay up his back poll taxes in Jefferson County, which accrued while a resident of another county, but must pay them back in the county where he resided when they accrued; and, if paid in Jefferson County, where he resides when they are paid, and where his children, if any, are in school, he is not a legal voter.
The case of Shepherd v. Sartain, is subject to such construction, but, in my opinion, not necessarily so. For aught appearing the court was considering a ballot in an election contest case wherein the voter had paid his poll tax in a "foreign county," a different county from that of his residence entirely, on the assumption that it was only necessary to have a poll tax receipt, no matter in what county it was paid.
I am not willing to commit myself to the propositions that one is not a lawful voter if he has paid up all back poll taxes in the county where he resides at the time of payment, and he desires to qualify as an elector. In this state poll tax is not a debt. It never becomes due in the sense of a legal obligation to pay it. Payment is voluntary, but made a condition precedent to the exercise of the elective franchise. That it is devoted to the public schools is as fully accomplished by payment where he resides at the time of payment, and where his children go to school, as if he went back to another county, where he may have had no children in school, and, where no law imposed any legal obligation to pay it. The question is of great importance to probably thousands of voters where the records disclose full payment of all poll taxes where he resides and offers to vote. Despite such record, this decision renders him subject to challenge upon evidence that he once resided elsewhere, and had not gone back to another county to pay his poll taxes while residing there. In my opinion this view should be reconsidered.